Citation Nr: 1539189	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple intracranial cavernous angiomas.

2. Entitlement to service connection for multiple intracranial cavernous angiomas.

3. Entitlement to service connection for an acquired psychiatric disorder, to include unspecified anxiety disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1995 until October 1995.

These matters come before the Board of Veterans' Appeals (Board) from the October 2013 and April 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.

The issues of entitlement to service connection for multiple intracranial cavernous angiomas and entitlement to service connection for an acquired psychiatric disorder, to include unspecified anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In an unappealed February 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for multiple intracranial cavernous angiomas.
 
2. Some of the evidence submitted subsequent to February 1996 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for multiple intracranial cavernous angiomas.


CONCLUSIONS OF LAW

1. The unappealed February 1996 rating decision which denied service connection for multiple intracranial cavernous angiomas is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2015).
 
2. Evidence received since the February 1996 RO decision that denied entitlement to service connection for multiple intracranial cavernous angiomas is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim to reopen the previous denied claim of entitlement to service connection for multiple intracranial cavernous angiomas, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal criteria 

New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).


"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's claim for entitlement to service connection for multiple intracranial cavernous angiomas was denied by the RO in February 1996 because the evidence reflected the condition preexisted prior to service and was not worsened or aggravated by service. The Veteran did not appeal the decision and it became final. In September 2010, the Veteran requested that his claim for entitlement to service connection for multiple intracranial cavernous angiomas be reopened. The claim was subsequently reopened and denied by the RO in April 2012.

Evidence of record at time of last final denial

At the time of the February 1996 RO denial, the evidence of record consisted of the Veteran's DD 214, the Veteran's lay statements, medical records and correspondence. 

At the time of the last final denial the record did not consist of a medical opinion in regard to the Veteran's multiple intracranial cavernous angiomas.
Evidence of record since the last final denial

The evidence received since the last final denial includes additional VA medical records, specifically two medical opinions. In a June 2011 VA medical examination, the examiner opined that military service aggravated beyond normal progression the Veteran's multiple intracranial cavernous angiomas. The examiner explained the Veteran's multiple intracranial cavernous angiomas have caused intracranial hemorrhages and subsequent brain surgery. The residuals and symptoms are examples of potential sequelae when a person has a hemmorigic event in the intracranial space. The examiner's opinion was based on medical literature.

The June 2011 VA examiner provided a subsequent and different opinion and rationale in March 2012. In a March 2012 opinion, the examiner opined that the Veteran's multiple intracranial cavernous angiomas clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness. Relying on the September 1995 medical report, the examiner explained the Veteran has familial intracranial angiomas. The examiner further explained that the Veteran's condition is a congenital malformation that can be familial or occur sporadically. The examiner notes that the condition can be asymptomatic initially but later result in sequelae as it is the neurological progression of the condition.

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for multiple intracranial cavernous angiomas. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

Neither medical opinion was within the claims file at the time of the February 1996 RO decision. The medical opinions noted above go to the basis of the Veteran's claim for entitlement to service connection for multiple intracranial cavernous angiomas. Thus, the Board finds the medical opinion to be new and material.


Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for multiple intracranial cavernous angiomas, is reopened.

ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for multiple intracranial cavernous angiomas and, to that extent, the claim is granted.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for multiple intracranial cavernous angiomas may be granted on the merits, de novo.

The Veteran contends that his multiple intracranial cavernous angiomas is related to, or was aggravated by, his military service. As mentioned above the claims folder consist of two medical opinions from the same examiner. However, the examiner provided conflicting medical opinions in regard to the Veteran's multiple intracranial cavernous angiomas. While the June 2011 opinion endorsed the Veteran's position that military service progressed the Veteran's multiple intracranial cavernous angiomas beyond its normal progression; the March 2012 opinion contradicted the examiner's original rationale. In both opinions, the examiner relied on the claims folder and medical literature. As the medical opinions contradict one another, the Board finds that a supplemental examination and opinion is appropriate.

Additionally, the Veteran contends that he has a mental condition related to service. In an October 2013 rating decision, the Veteran was denied service connection as the evidence failed to reflect a current mental disorder. In a June 2015 private examination, the Veteran was diagnosed with unspecified anxiety disorder. The June 2015 private examiner opined that the Veteran's current mental disorder more likely than not began in service and was aggravated by events in service. However, the examiner failed to provide an adequate rationale to support her conclusion. Rather, the examiner provided general medical literature not specifically pertaining to the Veteran. Furthermore, the examiner failed to specify what event or events aggravated the Veteran's current mental condition. Lastly, a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed evaluation of whether direct service connection is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007). As such, the Board finds the June 2015 private medical opinion inadequate.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his mental condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has a current diagnosis of unspecified anxiety disorder. Furthermore, the Veteran contends that his current mental condition may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard the he Veteran's mental condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for an acquired psychiatric disorder, to include an unspecified anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his multiple intracranial cavernous angiomas and mental condition, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination with a neurologist in regard to entitlement to service connection for multiple intracranial cavernous angiomas. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish the following opinions:

 a.) whether it is clear and unmistakable (obvious or manifest) that the Veteran's multiple intracranial cavernous angiomas preexisted his military service. If so, whether the conditional is a congenital or developmental defect.

b.) If the Veteran's multiple intracranial cavernous angiomas preexisted service, whether it is clear and unmistakable (obvious or manifest) that is was not aggravated beyond its natural progression by his military service.

Any opinion should include a complete rationale. The examiner should consider the entire claims file.

3. Schedule the Veteran for a VA mental health examination in regard to the claims to service connection for any acquired psychiatric disorder. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disorder, to include unspecified anxiety disorder, related to, or aggravated by, his military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


